Title: From John Quincy Adams to Thomas Boylston Adams, 22 February 1819
From: Adams, John Quincy
To: Adams, Thomas Boylston


				
					N 21.My Dear Brother
					Washington 22d Feby. 1819
				
				Your Letter N. 12 of the 14th. instant is before me—I approve of every thing which can contribute to the comfort of my father’s life: and of every thing which may at the same time contribute to your welfare and that of your family—Though I do not fully perceive in what manner my assistance can be required for your removal to his house, I am not aware of any manner in which, I shall hesitate to give it if desired by you—I am persuaded that you will all go, with the steady determination to promote his ease and comfort, according to his ideas, and inclinations, never forgetting the perfect example you have so long had before you, in the practice of her whose place you are to fill—The only caution I think it at all essential to give you is included in the word harmony—I will certainly pay my Wife the 85 dollars according to your desire, and have omitted saying so hitherto, only because I took your former mention of it as a notice, and concluded you would charge me with the sum of course.Mr. Morton’s intimation to you shall be made of known to the President; but there are so many and so strongly recommended particulars competitors who have been upon the seat before him; that there is no chance of his being appointed.—The Convention with Spain itself, of 1812 will be annulled; if a new Treaty, this day to be signed and sent to the Senate shall be ratified.Your affectionate Brother.
				
					
				
				
			